DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

This application was inherited from another Examiner
This application was inherited from another Examiner. This application was docketed to the current Examiner on August 23, 2021.

Allowable Subject Matter
Claims 1-9, 16 and 17 are allowed. The closest prior art, US 2003/0190441 to Takahashi et al., does not teach or suggest to one of ordinary skill in the art the claimed packaging material because layer 3 (which was identified as the claimed second layer in prior Office Actions) is not positioned beneath the first layer (layer 1), and Takahashi et al. does not teach or suggest an ink layer that at least partially fills the at least one hole in the first layer (layer 1).

Notes on Rejoinder of withdrawn method claims
Note that, in order for the withdrawn process claims to be eligible for rejoinder, two conditions must be met: (1) the withdrawn claims must depend from or otherwise require all the limitations of an allowable claim and (2) the withdrawn claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. MPEP 821.

Examiner notes that it appears that Applicant has attempted to amend claims 10-15 so that they are eligible for rejoinder (see amendments in claim 10 in current Amendment), but claim 10 is not eligible for rejoinder for the reasons provided below. Applicant is provided an opportunity to amend the withdrawn claims so that they are eligible for rejoinder in response to this Office Action, should Applicant wish that claims 10-15 be rejoined with allowed claims 1-9, 16 and 17.

The withdrawn method claims 10-15 are currently not eligible for rejoinder because:

(1) they do not require all the limitations of an allowable claim ((a) claim 10 recites that the first ink layer is configured to be essentially nontransparent to light, whereas claim 1 requires that the first ink layer is essentially nontransparent to light and (b) claim 10 recites that the first ink layer at least partially covers the at least one hole, whereas claim 1 requires that the first ink layer at least partially fills the at least one hole).

(2) claims 10-15 do not satisfy 35 U.S.C. 112(b) for at least the following reasons:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In regard to claim 10, it is unclear what limitations are required of claim 10, because some limitations of claim 10 are contradictory to the limitations of claim 1 (see (1)(b) above). Note that Applicant could overcome these complications (points of indefiniteness) simply by reciting “the packaging material of claim 1” in lines 1-2 of claim 10, without reciting any of the structural limitations recited in lines 2-5 of claim 10.

Claims 11-15 are rejected for the same reasons that claim 10 is rejected since claims 11-15 depend upon claim 10.

	In regard to claim 11, there is a missing word between “ink” and “said” in line 2, so it is not clear exactly what Applicant intends to recite in claim 11.
	


	In regard to claim 13, the recitation of “at least one of said layers of ink” lacks antecedent basis because claim 10 recites only one layer of ink (claim 13 depends upon claim 10).

In regard to claim 15, the recitation of “the package” lacks antecedent basis because claim 10 does not recite a package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782